Title: To George Washington from Major General Israel Putnam, 21 May 1776
From: Putnam, Israel
To: Washington, George



Dear General
New York Tuesday past 12 at Night[21 May 1776]

Capt. Wm Goforth arrived here about an hour since with the enclosed letters—Express from Canada, which I mean to forward on to Amboy very early in the morning, and beg your Excellency’s particular answer in regard to what you would have forwarded from this place—Capt. Goforth commanded the Schooner in the River St Lawrence—he says—that not more than 100 Men are taken prisoners & them all sick—the Frigate gave him chase—he crouded all Sail possible but found it in vain, he then quitted wt. his Crew, save a Son of Colo. McDougall’s & one more who were so obstinate they would not leave the Vessel

& were taken Prisoners—he further says that he did not see a single Man land from the Ships that came up—nor does he believe the Enemy sallied out on our Troops—of this he is confident, that not a Gun was fire’d but between the Frigate and himself. the Troops from the Island of Orleans—Point Levy—& all out Guards had got safe off, and join’d Genl Thomas.
Misfortune on misfortune—A Vessel from France arrived yesterday on the back of Long-Island & came to Anchor, loaded with 12 Tonns powder—500 Small Arms & dry Goods—the English Capt. with a Boats Crew came on shore for Assistance to land his Goods—soon after the French Capt. who was on Board—saw a small Sloop to Leward beating up to him, ’tis supposed he tho’t them friends—he immediately weigh’d anchor and bore down for them, when unluckily it prov’d to be one of the Asia’s tenders—who took and carried her into the Hook—I have seen the Capt.—he was own’d by Mr Brown of Providence—she was seen comeing into the Hook this morning in Company with the Tender, that there can be no doubt of the truth of it.
The Committee this Evening applyed to me to let the arm’d Petty-Auger Cruise of the back of the Island to protect a number of Vessels which are hourly expected in with Arms & Ammunition. she is a very Swift Sailor and draws but little water and probably may be of great service to us in this way—this Request I shall comply with unless otherways ordered by your Excellency. I have the Honor to be Your Excellencys Most Obedient & Very Hume servt

Israel Putnam

